Citation Nr: 1809601	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for Schizoaffective disorder, depressing type, in excess of 70 percent from May 12, 2012 to September 10, 2014.


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 22, 1997 to August 22, 1999 and from November 18, 2001 to February 26, 2010 in the United States Navy. He died in July 2017.  The appellant is the Veteran's surviving spouse. See July 2017 VA Form 21-0847.

In August 2017, J. M. W., Attorney at Law, withdrew representation on the matter pursuant to 38 C.F.R. §20.608 (2017) following the Veteran's death. 


FINDING OF FACT

From May 12, 2012 to September 10, 2014, schizoaffective disorder, depressing type, is manifested with suicidal ideation, depressed mood, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, impaired impulse control with irritability, periods of violence, and persistent delusions and hallucinations.


CONCLUSION OF LAW

From May 12, 2012 to September 10, 2014, the criteria for an evaluation of 100 percent for schizoaffective disorder, depressing type, have been met. 38 U.S.C. §1155, 5107 (West 2012); 38 C.F.R. §§ 3.321 , 4.1, 4.126, 4.130, Diagnostic Code 9211 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017).

Schizoaffective disorder, depressing type (formally claimed as major depressive disorder)

The Veteran is currently assigned a 70 percent rating for his schizoaffective disorder, depressive type, from May 12, 2012 to September 10, 2014 under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9211. The Board notes that the Veteran is rated at 100 percent for Schizoaffective disorder, depressive type, since September 11, 2014.

Under the General Rating Formula, a 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

The criteria listed in the General Rating Formula for Mental Disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list. Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002). In other words, the rating criteria are inherently broad in terms of symptoms that may be associated with a service-connected psychiatric disability.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated DSM-5. The Veteran's claim was certified to the Board after to August 4, 2014; however, provisions of the DSM-IV are applicable to this case as psychiatric treatment records relevant to the Veteran's mental health functioning, including Global Assessment of Functioning (GAF) scores, are referenced in the documents.

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record. Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

In assessing the evidence of record, it is important to note that the GAF scores that have been assigned have been considered. The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.   

A Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fed. Cir. 2013). Symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. §4.126 (a) (2017). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. §4.126 (b) (2017).

In January 2013, the Veteran submitted a notice of disagreement (NOD) following the July 2012 rating decision which increased his disability rating for Schizoaffective disorder, depressing type to 70 percent from May 12, 2012. He contended that his mental health disability should be rated at 100 percent.

The Veteran was hospitalized from April 20, 2012 to May 8, 2012 for his mental health disability. The May 2012 discharge summary notes that the Veteran was referred for treatment by his psychiatrist because he presented with suicidal ideation with plan to overdose and active auditory hallucinations. The Veteran was noted to have a history of experiencing command auditory hallucinations described as loud name calling, whispers, laughing, and newscasts of catastrophe since childhood. The Veteran reported feeling anxious with a fear of impending doom, a "need to be outfitted for survival," had become interested in body armor, and wanted to live out on his own away from others. He denied obsessive thoughts or homicidal ideation; but, stated he thinks about possibility of his son being hurt and how he would exact revenge on the hypothetical assailant. The Veteran also reported cognitive impairment while driving home, which lasted 5 minutes. During the hospitalization, the Veteran was placed onto a specialty unit for stabilization and close observation. After stabilization, he was discharged with instructions to maintain outpatient follow-up treatment for his mental health disability.

In July 2012, the Veteran was afforded a mental health VA examination for his Schizoaffective disorder, depressing type. The examiner noted that the Veteran had been diagnosed with major depression, but that the course and symptomatology of his illness was more consistent with schizoaffective disorder. Under Axis I, she confirmed a diagnosis of Schizoaffective disorder, depressing type noting persistent psychotic symptoms to include auditory and visual hallucinations, and mood symptoms to include depression. It was noted that the Veteran was hospitalized for suicidal ideations from April 20, 2012 to May 8, 2012. Under Axis II, the examiner endorsed opioid dependence with an overdose noted 18 months prior to the examination. Alcohol dependence was also endorsed under Axis II.

The July 2012 VA examiner found that the Veteran had occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, and/or mood). While the Veteran lived with his wife and son, he was not close to them and was found to be extremely reclusive. He had a positive history for domestic violence toward his family and his aggression led to him smashing his television on one occasion. He had a domestic violence charge noted in 2006. The Veteran had been fired from his job for poor concentration and was unemployed at the time of the examination.

The July 2012 VA examiner positively endorsed the following symptoms related to his mental health disability: depressed mood, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, impaired impulse control with irritability and periods of violence, and persistent delusions and hallucinations. While the examiner noted hospitalization for suicidal ideation, he did not endorse suicidal ideation under the symptoms checklist.

The Board finds that the Veteran manifested with total occupational and social impairment from May 12, 2012 to September 10, 2014. The Board notes that if an increase in a disability occurrs within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (2017). During this period, the Veteran had active suicidal ideations with a plan to overdose on his medication. He required in-patient hospitalization, from April 20, 2012 to May 8, 2012, to stabilize his symptoms of auditory hallucinations and delusions. The July 2012 VA examination listed numerous impairments in mood, affect, sleep, and periods of irritability. Occupationally, the Veteran was unemployed due to concentration issues. Socially, he had difficulty maintaining close relationships, was reclusive, and exhibited outbursts of violence. Review of the Veteran's outpatient treatment records note a GAF score of 45, which indicates "serious symptoms; or any serious impairment in social, occupational, and school functioning. The Board recognizes that after stabilization following in-patient treatment, the Veteran was able to function at a somewhat improved level; however, it finds that when considering the severity, frequency, and duration of the Veteran's mental health symptoms equate to total occupational and social impairment throughout the period on appeal. Vazquez-Claudio at 114 (Fed. Cir. 2013). As such, a 100 percent disability rating for the Veteran's Schizoaffective disorder is warranted.

The Board expresses its gratitude to the Veteran's family for his military service and offers its condolences following his passing.



ORDER

A rating of 100 percent for schizoaffective disorder, depressive type, is granted from May 12, 2012 to September 10, 2014.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


